Appeal from an order of the Supreme Court, entered in the Fulton county clerk’s office on December 12, 1939, by which the venue of two of the above actions was changed from Fulton county to Oneida county, and the venue of the third action was retained in Oneida county. The order was made upon the ground that the convenience of witnesses will be served and the ends of justice promoted by the change. Each of the actions arose out of the same accident. The order has *827ample support on the record, and was justified particularly to promote the ends of justice. The fact that a previous order had been made changing the venue of one action from Broome county to Fulton county did not deprive the Special Term of power to act. The situation involving three actions was materially different. Order affirmed, with ten dollars costs. Hill, P. J., Crapser, Bliss and Foster, JJ„ concur; Heffernan, J„ dissents on the ground that the Special Term, had no authority to grant the order. [See ante, p. 813.]